105 F.3d 648
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Britt REEVES, Plaintiff--Appellant,v.T.R. STEWART;  J.E. Strickland, Defendants--Appellees.William Britt Reeves, Plaintiff--Appellant,v.John Stackhouse;  George L. Jones, Defendants--Appellees,andHarold Williams, Defendant.
Nos. 96-6619, 96-6620.
United States Court of Appeals, Fourth Circuit.
Jan. 9, 1997.Submitted Dec. 19, 1996.Decided Jan. 9, 1997.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.
William Britt Reeves, Appellant Pro Se.
E.D.N.C.
APPEAL DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Dismissed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant, a North Carolina inmate, appeals the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaints under 28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996).  We have reviewed the records and the district court's opinions and find that these appeals are frivolous.  Accordingly, we dismiss the appeals on the reasoning of the district court.  Reeves v. Stewart and Reeves v. Stackhouse, Nos.  CA-96-244-5-H;  CA-96-138-5-H (E.D.N.C. Apr. 10, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED